Citation Nr: 0608631	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus with diabetic retinopathy, 
currently rated 60 percent disabling.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to November 
1965.

Service connection was granted for diabetes mellitus in 
August 1966.  A 20 percent disability rating was assigned.  
In a May 1997 rating decision, the veteran's disability 
rating was increased to 60 percent.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied an increased 
rating for diabetes mellitus with diabetic retinopathy.

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in Washington, D.C. in June 2002.  
However, he failed to report for the hearing without 
explanation, and he has not since requested another hearing.  
His hearing request is deemed to have been withdrawn.  See 38 
C.F.R. §§ 20.702(d) (2005).  In June 2004, the veteran's 
accredited representative submitted the case to the Board to 
decide on the record.

The Board subsequently denied the claim in a July 2004 
decision.  The veteran duly appealed to the United States 
Court of Appeals for Veterans Claims (the Court), which in an 
August 2005 Order vacated the Board's July 2004 decision and 
remanded the matter to the Board for further adjudication 
pursuant to a Joint Motion for Remand (the Joint Motion), 
which was submitted by counsel for the Secretary and the 
veteran.  The details of the Joint Motion will be discussed 
in greater detail below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

The veteran is seeking an increased rating for his service-
connected diabetes mellitus with retinopathy, which is 
currently evaluated as 60 percent disabling.  Pursuant to the 
Court's August 2005 Order, the case must be remanded to the 
RO for additional development.

Reasons for remand

Additional VA examination

In the Joint Motion, the parties agreed that the Board's July 
2004 decision was based primarily upon a VA examination which 
was inadequate for rating purposes.  The Joint Motion 
specifically noted that the September 1998 VA examiner did 
not have access to the veteran's claims file, and was 
therefore unable to review the same prior to rendering an 
opinion.  The Joint Motion concluded that as a result, the 
"case should be remanded for VA to provide [the veteran] 
with a new examination where the examiner has had the 
opportunity to review all pertinent medical records."  
Accordingly, the case must be remanded so that a new 
examination can be scheduled with a physician who has had the 
opportunity to review the veteran's claims file.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA essentially requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

Although substantial development of the case has been 
accomplished, there has been no VCAA letter issued regarding 
the matter on appeal.  The Court has held on countless 
occasions that such notice is required by law.  See e.g., 
Quartuccio, supra.

Moreover, in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), the Court recently observed that a claim 
of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue as 
veteran status is undisputed and service connection is 
already in effect for diabetes.  The veteran has not been 
provided with VCAA notice regarding elements (4) and (5), 
however, and the claim must therefore be remanded so that 
such can be accomplished.  Any VCAA notice letter provided 
the veteran should include notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating an increased rating and earlier effective 
date.

Remand of the case is therefore also in order for the purpose 
of providing the veteran with adequate notice under the VCAA.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim for diabetes mellitus which 
complies with the notification 
requirements of the VCAA and Dingess.  

2.  After obtaining any additional 
evidence resulting from the VCAA notice 
letter, VBA should schedule the veteran 
for an examination to determine the 
current nature and severity of his 
diabetes mellitus with diabetic 
retinopathy.  The claims folder should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

